Opinion of the Court.
Upon a careful consideration of this case and the briefs submitted, we are of opinion that the decision of Mr. Justice Bickerton, filed on the 4th of April. 1889, should be affirmed, and we accordingly affirm the same and order judgment for the plaintiff for the amount claimed.
The Government in holding the opium was not a mere gratuitous bailee. The condition of sale was that the opium should remain in bond until exported by the vendee to China or the United States, and the Government’s retention of the opium until the vendee should signify his readiness to so export it, prevented the delivery.
The destruction of the opium before delivery makes the deposit of the purchase price without consideraiion.